Citation Nr: 1313711	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  09-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for skin rash (tinea cruris), to include as due to herbicide exposure.  

2.  Entitlement to service connection for bronchial asthma, to include as due to herbicide exposure.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.  

4.  Entitlement to service connection for left ear hearing loss. 

5.  Entitlement to service connection for essential hypertension.  

6.  Entitlement to an initial disability rating in excess of 30 percent for service-connected major depression.  

7.  Entitlement to an effective date earlier than March 1, 2012, for the award of service connection for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING

Appellant and A.B.

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970, and from June 1876 to June 1978.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO denied entitlement to service connection for a skin rash, bronchial asthma, COPD, major depression, bilateral hearing loss, and essential hypertension.  In December 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection claims.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.  

This appeal also arose from a November 2012 rating decision in which the RO, inter alia, granted service connection for major depression and assigned an initial 30 percent rating, effective March 1, 2012.  The Veteran filed an NOD with respect to the initial rating and effective date assigned to his major depression in February 2013.

In the November 2012 rating decision, the RO granted service connection for right ear hearing loss, which represents a full grant of benefits sough with respect to that disability.  

In January 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In October 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims, as reflected in a November 2012 supplemental SOC (SSOC), and returned the matters on appeal to the Board for further consideration.

The Board notes that, while the Veteran was previously unrepresented by a service organization, attorney, or agent, review of the record reveals that, in July 2012, the Veteran granted a power-of-attorney in favor of the Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf, and the Board recognizes the change in representation.

The Board's decision addressing the claim for service connection for a skin rash is set forth below.  The claims for service connection for bronchial asthma, COPD, left ear hearing loss, and hypertension-along with the matters of a higher initial rating and earlier effective date for the award of service connection for major depression, for which the Veteran has completed the first of two actions required to place these matters in appellate status-are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a February 2013 written statement, the Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  It does not appear that a TDIU claim has been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran is presumed to have been exposed to herbicides, as he served on the landmass of the Republic of Vietnam during the Vietnam era from January 9, 1962 to May 7, 1975. 

3.  Although the Veteran was diagnosed with jock itch during his second period of active service, no chronic skin disability was shown at separation from service.  

4.  Tinea cruris is first shown in the medical evidence in 2013, more than 30 years after the Veteran's discharge from service, and the only medical opinion of record that addresses the etiology of the current skin disability weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for tinea cruris, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in an April 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2008 letter.   Hence, the April 2008 letter meets the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and post-service VA and private treatment records.  In this regard, the Board notes that, in addition to his paper claims file, the Veteran also has a paperless, electronic (Virtual VA) file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file, as well.  While, as discussed below, additional evidence was received following the RO's last adjudication that pertains to the remanded claims, this evidence does not pertain to the matter herein decided. 

Also of record and considered in connection with the appeal is the March 2012 VA skin examination report, the transcript of the Veteran's January 2011 Board hearing, and various written statements provided by the Veteran on his behalf.  

As for the January 2011 Board hearing, the Board points out that the Veteran appeared pro se, as he did not have an authorized representative at the time.  Nevertheless, the hearing transcript reflects that the Veteran and his witness were afforded an opportunity to present hearing testimony, argument and evidence in support of his claims.  The transcript also reflects appropriate exchanges between the Veteran and the undersigned Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999).  In this regard, the transcript reflects that the Veterans Law Judge identified and explained the material issues for each claimed disability herein decided, including the need for evidence of a current disability, an event or injury in service, and a relationship between the current disability and service.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board hearing is, thus, legally sufficient. 

Accordingly, the Board finds that, based on the foregoing, no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Specifically as regards the Veteran's assertions of in-service Agent Orange exposure, the Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange and dioxins) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) or in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides were known to have been applied between April 1, 1968 and August 31, 1971.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii), (iv).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases-to include chloracne or other acneform disease consistent with chloaracne-shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death, such as diabetes mellitus, was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

Considering the pertinent evidence in light of the above noted legal authority, the Board finds the record does not support an award of service connection on the basis of the Veteran's exposure to herbicides.  

The Veteran has asserted that service connection is warranted for a skin rash because he believes his current diagnosis is related to his exposure to herbicides during active military service.  

The Veteran's service personnel records show that, in January 1970, the Veteran served at a forward combat base in the Republic of Vietnam.  Based on this evidence, the Board concludes that the Veteran is presumed to have been exposed to herbicides during active service, as the evidence shows that he served on the landmass of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii), (iv).  

While the Veteran is presumed to have been exposed to herbicides during service, the evidence of record does not establish that he has a skin rash or other skin disability that is a result of his exposure to herbicides during service.  

Review of the record reveals that the Veteran has been diagnosed with tinea cruris affecting the inguinal area and verruca vulgaris (wart) on the left lateral knee.  See March 2012 VA skin examination.  The evidentiary record also contains VA and private treatment records dated from 2001 to 2012, which contain a diagnosis of prurigo vulgaris and a hyperkeratotic lesion involving the left knee.  See VA outpatient treatment records dated May 2012.  The other VA and private treatment records associated with the record do not contain a diagnosis of any other skin disability or condition.  

While the Veteran has been diagnosed with tinea cruris of the inguinal area and a skin disorder affecting the left knee variously diagnosed as verruca vulgaris, prurigo vulgaris and a hyperkeratotic left knee lesion, these disabilities and conditions are not on the list of diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Indeed, the only skin disabilities for which presumptive service connection is warranted based upon herbicide exposure is chloracne or other acneform disease consistent with chloracne, and there is no competent lay or medical evidence of record that establishes the Veteran has been diagnosed with chloracne or any other acneform disease consistent with chloracne at any point during the appeal period.  In this regard, the Board finds probative that there is no competent evidence of record that establishes or suggests that the Veteran's varying diagnoses of tinea cruris, verruca vulgaris, prurigo vulgaris and a hyperkeratotic left knee lesion are acneform diseases that are consistent with chloracne.  As such, the Veteran is not entitled to a presumption of service connection on the basis of exposure to herbicide agents during service, given his diagnoses.  

The Board, like the RO, has also considered the Veteran's claim under other theories of entitlement.  The Board likewise finds, however, that no other legal theory provides a basis for an award of service connection for the disability at issue.  

The service treatment records (STRs) document no complaints, findings, or diagnosis of a skin disability during the Veteran's first period of service from March 1967 to February 1970.  In fact, the Veteran's skin was normal at his separation examination in February 1970.  At entrance into his second period of service, the Veteran specifically denied having any skin diseases and clinical evaluation of his skin was normal.  See May 1976 reports of medical examination and medical history.  However, in September 1976, the Veteran presented for treatment complaining of itching, redness, and irritation in his scrotum area.  The Veteran was ultimately diagnosed with jock itch.  There is no subsequent evidence of complaints or treatment for a skin disability, including jock itch, during the remainder of the second period of service.  The Veteran's skin was normal on examination in April 1978, two months before he was separated from service.  

Also, the post-service evidence of record does not reflect any skin complaint, finding or dignosis for many years after service.  In fact, the first time the Veteran is shown to seek treatment for or be diagnosed with a skin disability is at the March 2012 VA examination where he was diagnosed with tinea cruris affecting the inguinal area.  While there is no medical evidence of a diagnosis of a skin disability for more than 30 years after the Veteran's second period of service, the Veteran testified that he has always had itching and irritation in his left groin area.  

The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, however, the Veteran's assertions of always having skin problems-which suggests continuity of symptoms-are not deemed credible given the lack of evidence showing a chronic skin disability at separation from service or for many years thereafter.  Indeed, as noted, the Veteran's skin was normal at separation from service and the Board notes that the passage of more than 30 years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, moreover, there also is no competent evidence or opinion even suggesting that there exists a medical nexus between the current skin disabilities diagnosed many years after the Veteran's discharge and any incident of service, including the presumed herbicide exposure therein.  

The Veteran was afforded a VA examination to obtain an opinion regarding whether he has a current skin disability that is related to his military service.  As noted, the Veteran was diagnosed with tinea cruris affecting the inguinal area.  See March 2012 VA skin examination report.  As to the etiology of that disability, however, the VA examiner opined that the disability is less likely as not incurred in or caused by an in-service injury, event, or illness.  In making this determination, the VA examiner noted the Veteran's report of experiencing itching and irritation in the inguinal area during service in Vietnam, but he also noted there was no documentation or medical diagnosis of a rash and that, at his separation examination in 1970, the Veteran denied any skin condition and his skin exam was normal.  The VA examiner also noted that the Veteran was seen twice for a tinea infection of the inguinal creases during active duty in 1976, but he noted that the infection resolved with an anti-fungal cream and that his skin was normal at separation in 1978.  

As to any direct relationship between the Veteran's current tinea cruris and his in-service herbicide exposure, the VA examiner noted that tinea skin conditions are caused by a skin fungus in a warm, moist area, such as the inguinal or groin area.  The examiner noted that the first documented diagnosis of this condition was in 1976, six years after his service in Vietnam, and that there is no known clinical or medical correlation between a superficial fungal infection and his service exposure to herbicides.  

The March 2012 VA opinion is the only medical opinion to directly address the question or whether the Veteran's current tinea cruris is related to military service, and the Board finds that such opinion is probative of the medical nexus question.  As the examination report reflects, the examiner reviewed the claims file, interviewed the Veteran, and conducted a full examination.  There is no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided a detailed discussion of the Veteran's military history, assertions, and his current symptoms.  In addition, the examiner's opinion was based upon the evidence of record and supported by a complete rationale.  In this regard, the Board notes that the VA examiner's opinion is consistent with the other evidence of record, inclusive of the service and post-service treatment records, which show that the skin problems manifested during service resolved and that a chronic skin disorder was not shown at separation from service or for many years thereafter.  Significantly, as neither the Veteran nor his representative presented or identified any contrary medical evidence or opinion on the medical etiology question, the VA examiner's opinion is not contradicted or outweighed by any opposing medical evidence or opinion which attempts to establish a nexus between the Veteran's current tinea cruris and service.  

The Board notes that the March 2012 VA examiner did not specifically address the etiology of the Veteran's current left knee wart in his conclusion and rationale; however, this defect does not render the examination or opinion inadequate because there is nothing to indicate that his disability may be associated with an event, injury, or disease in service.  The Veteran has not contended that he experienced any left knee skin problems during or since service.  Instead, he testified that the skin disability for which he is seeking service connection is manifested by irritation in the left groin area.  Additionally, there is no medical or other persuasive evidence which suggests that the left knee skin wart is related to his military service, including herbicide exposure.  Therefore, the left knee skin lesion is not at issue in this appeal.  

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's current tinea cruris and his service, the Board notes that the matter of the medical etiology of the Veteran's skin disability is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While skin problems are generally capable of lay observation, the determination as to the etiology of a skin disability is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions of medical nexus between the Veteran's tinea cruris and military service are not considered competent or probative evidence favorable to his claim.  

In summary, while the Veteran is presumed to have been exposed to herbicides, to include Agent Orange, during his Vietnam service, he has not been diagnosed with a skin disorder for which VA recognizes an etiological relationship to herbicide exposure, and competent, probative evidence indicates that there is not likely a relationship between diagnosed tinea cruris and service, to include any Agent Orange exposure therein. 

Accordingly, the Board finds that the claim for service connection for a skin rash-assessed as tinea cruris-to include as due to herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim. that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for skin rash (tinea cruris), to include as due to herbicide exposure, is denied.  

REMAND

Review of the record reveals that the Veteran has submitted evidence in support of claims on appeal since the issuance of the last SSOC in November 2012.  In November 2012, the Veteran submitted a statement from Dr. M.F., which purports to establish that the Veteran's current hearing loss is related to his military service, in addition to treatment records from Dr. E.M., which reflect treatment and diagnosis of the Veteran's hypertension and COPD.  See December 2012 statement from Dr. M.F.; private treatment records from Dr. E.M. dated from 2001 to 2010.  Likewise, in December 2012, the Veteran submitted treatment records from Ashford Pulmonary Group and Dr. M.L.N., which include pulmonary function tests and treatment records that contain a diagnosis of mild obstructive airway disease and asthma.  See private treatment records from Ashford Pulmonary Group dated 2001 and Dr. M.L.N. dated from 2001 to 2010.  

The Board finds that this evidence is relevant to the claims involving left ear hearing loss, bronchial asthma, COPD, and hypertension.  The Board notes, however, that, the Veteran has not indicated that he wished to waive initial RO review of the evidence.  While the Board regrets any additional delay, without an appropriate waiver, a remand of these matters for RO consideration of the evidence in light of the additional evidence, in the first instance, is required.  See 38 C.F.R. § 20.1304(c) (2012).

Finally, as noted in the Introduction, above, review of the record reveals that, in November 2012, the RO granted service connection for major depression and assigned an initial 30 percent rating, effective March 1, 2012.  In February 2013, the Veteran submitted a statement wherein he disagreed with the 30 percent rating and effective date assigned to his service-connected depression.  However, the RO has not yet issued an SOC that addresses those issues-the next step in the appellate process.  See 38 C.F.R. § 19.29 (2012).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). Consequently, these matters must be remanded to the RO for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002) 38 C.F.R. §§ 20.20, 20.201, 20.202 (2012).  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the initial rating and effective date assigned following the award of service connection for major depression.  
 
The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the matters of a higher initial rating and effective date following the award of service connection for major depression, within 60 days of the issuance of the SOC.

2.  After accomplishing any necessary action with respect to the claims for service connection for bronchial asthma, COPD, left ear hearing loss, and essential hypertension, readjudicate these matters in light of all pertinent evidence associated with the record since the November 2012 SSOC and legal authority.  

3.  If any benefit sought on appeal for which an appeal has been perfected remains denied, furnish to the Veteran and his representative an appropriate SSOC and afford them reasonable opportunity to respond before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


